BkogdeN, J.
The burden of proof upon the allegations in the co)m-plaint and amended complaint was upon the plaintiff, and in such cases the correct principles of practice forbid a directed instruction upon the pleadings in favor of the party upon whom the burden of proof rests. House v. R. R., 131 N. C., 103; Yarn Mills v. Armstrong, 191 N. C., 125. The record shows that in a counter-statement of case on appeal by the plaintiff it appears that the deeds from Nellie Horne McCullers to her husband were offered in evidence, and that said deeds show a failure to comply with C. S., 2515. However, it is obvious that the judgment was rendered upon the pleadings.
Error.